DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6, line 3, "carbon nanotubes" is unclear to how these carbon nanotubes relate to carbon nanotubes cited earlier in claim 1.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Enyashin et al. (Electronic, Structural...of Carbon and BN Nanotubes) in view of Kumagai (2018/0237295).
 	Enyashin et al. (page 1, right col., and Fig. 1) discloses a wire comprising: a carbon nanotube wire; and a boron nitride layer coated on a surface of the carbon nanotube wire, wherein the boron nitride layer is coaxially arranged with the carbon nanotube wire (re claim 1).  Enyashin et al. also discloses that the boron nitride layer is a continuous boron nitride layer, and the surface of the carbon nanotube wire is completely covered by the boron nitride layer (re claim 8); and the material of the boron nitride layer is hexagonal boron nitride (re claim 9).  
 	Enyashin et al. does not disclose a part of carbon nanotubes of the carbon nanotube wire being graphitized (re claim 1).  Kumagai discloses a carbon nanotube wire, wherein a part of carbon nanotubes of the carbon nanotube wire being graphitized (abstract and [0011]).  It would have been obvious to one skilled in the art to modify the carbon nanotube wire of Enyashin et al. such that a part of carbon nanotubes of the carbon nanotube wire is graphitized to reduce any defect on the surface of the carbon nanotube wire as taught by Kumagai ([0041]).
 	It is noted that since the modified wire of Enyashin et al. comprises structure and material as claimed, it is a high temperature resistant wire, and the working temperature of the wire in the air would range from 800K to1500K, and the working temperature of the wire in vacuum would range from 900K to 2200K (re claims 1-5).

7.	Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of JP 2004-218144 (JP'144).
 	Kumagai discloses a wire comprising a carbon nanotube wire (16) and an insulating layer (17) coated on a surface of the carbon nanotube wire, wherein the insulating layer is coaxially arranged with the carbon nanotube wire, and wherein a part of carbon nanotubes of the carbon nanotube wire is graphitized (abstract and [0011]) (re claim 1).  Kumagai also discloses that the carbon nanotube wire is a twisted carbon nanotube wire, and the twisted carbon nanotube wire comprises a plurality of carbon nanotubes spirally arranged along an axial direction of the twisted carbon nanotube wire ([0036]) (re claim 6); the diameter of the carbon nanotube wire ranges from 0.05 mm to 0.25 mm ([0035]) (re claim 7).
 	Kumagai does not disclose the insulating layer being a boron nitride layer (re claim 1).  JP'144 discloses a coated wire comprising a carbon wire and a boron nitride layer coated on a surface of the carbon wire (Fig. 1 and page 4 of the machine translation), wherein the boron nitride layer is a continuous boron nitride layer, wherein the surface of the carbon nanotube wire is completely covered by the boron nitride (re claim 8), and wherein the material of the boron nitride layer is hexagonal boron nitride (page 4) (re claim 9).  It would have been obvious to one skilled in the art to substitute the insulating layer of Kumagai with the boron nitride layer taught by JP'144 since boron nitride is known as a material having high electrical insulation (page 2).  It is noted that since the modified wire of Kumagai comprises structure and material as claimed, it is a high temperature resistant wire; the working temperature of the wire in the air would range from 800K to1500K; the working temperature of the wire in vacuum would range from 900K to 2200K (re claims 1-5); and the resistance of the wire is substantially unchanged in an environment of 1220ºC in air for 20 minutes (re claim 12).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of JP'144 as applied to claim 1 above, and further in view of Koziol et al. (2014/0231118).
 	Koziol et al. discloses a coated carbon nanotube wire comprising an insulating layer having a thickness ranging from 0.05 mm to 0.2 mm ([0092]).  It would have been obvious to one skilled in the art to provide the boron nitride layer in the modified wire of Kumagai to have a thickness ranging from 0.05 mm to 0.2 mm as taught by Koziol et al. to meet the specific use of the resulting wire.

9.	Claims 1-9, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2014/0099852) in view of JP'144 and Kumagai.
 	Guo et al. discloses a wire comprising a carbon nanotube wire (110); and an insulating layer (120) coated on a surface of the carbon nanotube wire, wherein the insulating layer is coaxially arranged with the carbon nanotube wire (re claims 1 and 13).  Guo et al. also discloses that the carbon nanotube wire is a twisted carbon nanotube wire, and the twisted carbon nanotube wire comprises a plurality of carbon nanotubes spirally arranged along an axial direction of the twisted carbon nanotube wire (re claim 6); and the diameter of the carbon nanotube wire ranges from 0.05 mm to 0.25 mm ([0029]) (re claim 7).
 	Guo et al. does not disclose the insulating layer being a boron nitride layer and a part of carbon nanotubes of the carbon nanotube wire being graphitized (re claims 1 and 13).  
 	JP'144 discloses a coated wire comprising a carbon wire and a boron nitride layer coated on a surface of the carbon wire, wherein the material of the boron nitride layer is hexagonal boron nitride (page 4) (re claim 9).  It would have been obvious to one skilled in the art to substitute the insulating layer of Guo et al. with the boron nitride layer taught by JP'144 since boron nitride is known as a material having high electrical insulation (page 2).  
 	Kumagai discloses a carbon nanotube wire, wherein a part of carbon nanotubes of the carbon nanotube wire being graphitized (abstract and [0011]).  It would have been obvious to one skilled in the art to modify the carbon nanotube wire of Guo et al. such that a part of carbon nanotubes of the carbon nanotube wire is graphitized to reduce any defect on the surface of the carbon nanotube wire as taught by Kumagai ([0041]).
 	It is noted that since the modified wire of Guo et al. comprises structure and material as claimed, it is a high temperature resistant wire; the working temperature of the wire in the air would range from 800K to1500K; the working temperature of the wire in vacuum would range from 900K to 2200K (re claims 1-5 and 14-17); and the resistance of the wire is substantially unchanged in an environment of 1220ºC in air for 20 minutes (re claim 12).  Guo et al., as modified, also discloses that the boron nitride layer is a continuous boron nitride layer, and the surface of the carbon nanotube wire is completely covered by the boron nitride layer (re claims 8 and 19).
 	Re claim 13, Guo et al., as modified, discloses a high temperature resistant wire as claimed in claim 13, but does not disclose the wire being connected between a processing unit and a detection unit of a detector.  However, it would have been obvious to one skilled in the art to connect the modified wire of Guo et al. between a processing unit and a detection unit of a detector to provide an electrical connection therebetween since using an electrical wire to connect between a processing unit and a detection unit of a detector is known in the art.

Response to Arguments
10.	Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of new ground of rejection.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847